 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

. |] treatment under the applicable legal! principles, and it does not presumptively entitle parties to file

 

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 1 of 10

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
PAULA SARDINAS, individually, and CASE NO. 2:19-cv-00257-JLR
on behalf of her minor child, G.M., O
a AGREED
Plaintiff, STIPULATED
PROTECTIVE ORDER

¥

UNITED AIRLINES, a foreign
corporation, and JOHN and JANE
DOES 1-10,

Defendant.

 

1, PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. Accordingly, the parties hereby
stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to confidential
confidential information under seal.

[PROPOSED] AGREED PROTECTIVE ORDER
(NO, 2:19-CV-00257-JLR) - 1

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 2 of 10

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged: Any document designated by a producing party in this litigation
as.a “Protected Document” if the producing/designating party believes that the document contains
trade secrets or other confidential or proprietary business information, such as contracts, training
materials, incident reports, manuals, or information subject to federal regulations, any state-based
privilege laws, and the General Data Privacy Regulation. This stipulation applies equally to all
parties and will cover private information, including but not limited to: addresses, phone numbers,
social security numbers; healthcare, treatment, counseling or medical records; financial records,
employment records; and education records. As used in this order, the word “document” means
any written, recorded, photographic, graphic, or other electronically stored or tangible item,
however produced or reproduced, The producing/designating party will visibly mark Protected
Documents “Subject to Protective Order” or “Confidential.” Protected Documents shall be given
confidential treatment as described below.
3. SCOPE

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material, (2) all
copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise.
4, ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basie Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

categories of persons and under the conditions described in this agreement. Confidential material

[PROPOSED] AGREED PROTECTIVE ORDER
(NO. 2:19-C¥-00257-JLR) - 2

 

 
SI HD A FP WS LW

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

“Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 3 of 10

rust be stored and maintained by a receiving party at a location and in a secure manner that ensures
that access is limited to the persons authorized under this agreement.

42 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation,

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is so
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff,

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material; |

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

[PROPOSED] AGREED PROTECTIVE ORDER
(NO. 2:19-CV-00257-ILR) - 3

 

 
 

‘Oo oo “TOON Ww & ive) nw —

DOO ea es ee Si eS
CO uA & WwW BY KF Oo 10 CB HS DO HH SP YH Ye FF S&S

 

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 4 of 10

4.3 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party,
in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted. During the meet and confer process, the
designating party must identify the basis for sealing the specific confidential information at issue,
and the filing party shall include this basis in its motion to sea!, along with any objection to sealing
the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
the standards that will be applied when a party seeks permission from the court to file material
under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
the strong presumption of public access to the Court's files.

5, DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection, Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary expenses | |

and burdens on other parties) expose the designating party to sanctions.

[PROPOSED] AGREED PROTECTIVE ORDER
(NO. 2:19-CV-00257-JLR) - 4

 

 
10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

' Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 5 of 10

If it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5,2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts.of depositions or other pretrial or trial proceedings),
the designating party must affix the word “CONFIDENTIAL” to each page that contains
confidential material. If only a portion or portions of the material on a page qualifies for protection,
the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins). |

(b) Testimony given in deposition or in other pretrial proceedings; the parties
and any participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other testimony
after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
exhibits thereto, as confidential. Ifa party or non-party desires to protect confidential information
at trial, the issue should be addressed during the pre-trial conference.

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an imadvertent failure to

designate qualified information or items does not, standing alone, waive the designating party’s

[PROPOSED] AGREED PROTECTIVE ORDER
(NO, 2:19-CV-00257-ILR) - 5

 

 
 

ua

Oo oo oJ an

10
11
12
13
14
15
16
17

18)

19
20
21
22
23

24
| 25
26

 

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 6 of 10

right to secure protection under this agreement for such material, Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this agreement,

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges, Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding confidential
designations or for a protective order must include a certification, in the motion or in a declaration
or affidavit, that the movant has engaged in a good faith meet and confer conference with other
affected parties in an effort to resolve the dispute without court action. The certification must list
the date, manner, and participants to the conference. A good faith effort to confer requires a face-
to-face meeting or a telephone conference.

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under Local
Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., fo harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
the material in question as confidential until the court rules on the challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

[PROPOSED] AGREED PROTECTIVE ORDER
(NO. 2:19-CV-00257-FLR) - 6

 

 
 

oO © SN DB ww FEF WH LW

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26

 

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 7 of 10

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
noust:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement, and

(c) cooperate with respect to all reasonable procedures sought to be pursued by

the designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be.
Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties ate those set forth in Federal Rule of Civil Procedure 26(b)(5){B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order or

[PROPOSED] AGREED PROTECTIVE ORDER
(NO. 2:19-CV-00257-JLR) - 7

 

 
 

wv FSF ww fb

“WO co ~~ an

10
11
12

13 |

14
15

16

\7
18
19
20
21

22 I

23

94:
25 |
26

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 8 of 10

agreement that provides for production without prior privilege review. The parties agree to the
entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all corifidential material to the producing party, including all copies, extracts and_
summaries thereof. Alternatively, the pares may agree upon apptopriate methods of destruction.
if Notwithstanding this provision, counsel are entitled to retain one archival copy of all
‘documents filed with the court, trial, deposition, and hearing transcripts, correspondence, |
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

product, even if such materials contain confidential material.

 

 

The confidentiality obligations imposed by this agreement shall remain in effect until a
I designating party agrees otherwise in writing or a court orders otherwise. .
IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
DATED: 8/2 6/19 SLU / .
Attorneys for Plaintiffs
Connelly Law Offices

Julie A. Kays

WSBA No. 30385
Samuel J. Daheim
WSBA No. 52746

pATED;__28/30/2014 | by hadl Aloe.

- “Attorneys for Defendant
Mills Meyers Swartling
Caryn Geraghty Jorgensen
WSBA No. 27514

. -.Jobn Fetters
WSBA No. 40800

Rachael R. Wallace
WSBA No, 49778

{PROPOSED] AGREED PROTECTIVE ORDER

| ONO, 2:19-CV-00257-JLR) - 8

 

eB baagthced eee ates Gag ae Faget eat cette

 

 

 
Oo co NY DN

10 |}

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 9 of 10

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R, Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
state proceeding, constitute a waiver by the producing party of any privilege applicable to those
documents, including the attorney-client privilege, attorney work-product protection, or any other

privilege or protection recognized by law.

DATED:_B Selene 2619 \ e208

HON. JAMES L. ROBART
United States|District Court Judge

 

[PROPOSED] AGREED PROTECTIVE ORDER
(NO. 2:19-CV-00257-JLR) - 9

 

 

 
Oo Oo ~~ DB th FF WD BH

NM BD BRD ORD RD OND i a Ss HS le
RHR an B&B BY NB &§ Oo DBO woe TN KON AW Se YW YY FE

‘|| City and State where sworn and signed:

 

Case 2:19-cv-00257-JLR Document 29 Filed 08/30/19 Page 10 of 10

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on {date] in the
case of PAULA SARDINAS, individually, and on behalf of her minor child, G.M. v. UNITED
AIRLINES, a foreign corporation, and JOHN and JANE DOES 1-10, No. 2:19-cv-00257-JLR.

I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
and I understand and acknowledge that failure to so comply could expose me to sanctions and
punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
any information or item that is subject to this Stipulated Protective Order to any person or entity
except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

 

Printed name:

Signature:

 

[PROPOSED] AGREED PROTECTIVE ORDER
(NO. 2:19-CV-00257-JLR) - 10

 

 
